IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HORBERG ENTERPRISES LIMITED                : No. 198 MAL 2019
PARTNERSHIP, AND HOWARD TODD               :
HORBERG                                    :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
USA RECYCLING INDUSTRIES, INC.,            :
F/K/A VOYAGER PETROLEUM, INC.,             :
AND VINCENT SMITH                          :
                                           :
                                           :
PETITION OF: VINCENT SMITH                 :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.